 

Exhibit 10.2

 

SETTLEMENT AND ASSUMPTION AND ASSIGNMENT OF

MSK LICENSE AGREEMENT AND Y-MABS SUBLICENSE AGREEMENT

 

This SETTLEMENT AND ASSUMPTION AND ASSIGNMENT OF MSK LICENSE AGREEMENT AND
Y-MABS SUBLICENSE AGREEMENT (together, the “Agreement”) is made and entered into
as of December 2, 2019, by and among: (a) MabVax Therapeutics Holdings, Inc. and
MabVax Therapeutics, Inc., each a debtor and debtor-in-possession (together, the
“Debtors”), (b) Y-mAbs Therapeutics Inc. (“Y-mAbs”), and (c) Sloan Kettering
Institute for Cancer Research (also known as Sloan-Kettering Institute for
Cancer Research) (“MSK” and collectively with the Debtors and Y-mAbs, the
“Parties”).

 

RECITALS

 

WHEREAS, on June 20, 2008, the Debtors and MSK entered into that certain
Exclusive License Agreement regarding Polyvalent Conjugate Vaccines for Cancer
(SK#14491) (as amended, the “MSK License”);

 

WHEREAS, on or about June 27, 2018, the Debtors and Y-mAbs entered into that
certain Sublicense Agreement (the “Y-mAbs Sublicense”), pursuant to which the
Debtors granted to Y-mAbs an exclusive worldwide sublicense for all of the
Debtors’ rights in a neuroblastoma cancer vaccine under the MSK License;

 

WHEREAS, the Y-mAbs Sublicense requires, inter alia, that Y-mAbs use
commercially reasonable efforts to obtain a Priority Review Voucher from the FDA
and thereafter to promptly sell such Priority Review Voucher and that the
Debtors are entitled to 20% of the Net Income received from the sale of a
Priority Review Voucher;

 

WHEREAS, on June 27, 2018, the Parties entered into that certain Side Letter
Agreement (the “Side Agreement,” together with the MSK License and Y-mAbs
Sublicense, the “Vaccine Agreements”), which provides that MSK is entitled to
25% of any amounts received by the Debtors from the sale by Y-mAbs of the
Priority Review Voucher (the “Initial MSK Revenue Share”);

 

WHEREAS, on March 21, 2019, the Debtors each filed a voluntary petition for
relief under chapter 11 of the Bankruptcy Code commencing these chapter 11
cases;

 

WHEREAS, BioNTech AG (“BioNTech”) agreed to serve as the Stalking Horse Bidder
(the “Stalking Horse Bid”) in these chapter 11 cases and in connection therewith
made a binding offer to purchase substantially all of the Debtors’ assets (the
“Sale”);

 

WHEREAS, as part of the Sale, the Debtors and BioNTech agreed that BioNTech
would not acquire the Vaccine Agreements;

 



 

 

 

WHEREAS, on May 7, 2019, the Court approved the Sale [D.I. 141];

 

WHEREAS, on July 20, 2019, the Debtors filed the Motion of the Debtors for Entry
of an Order (A) Authorizing the Debtors to Assume Executory Contracts and Pay
Related Cure Costs and (B) Granting Related Relief [D.I. 190] (the “Motion to
Assume”);

 

WHEREAS, the Motion to Assume seeks to assume but not assign the Vaccine
Agreements and sets the total cure amount to be paid to MSK in connection with
the MSK License and Side Agreement as $328,351.00 (the “MSK Cure Amount”), and
the Y-mAbs Sublicense cure amount as $0;

 

WHEREAS, on August 2, 2019, MSK filed an objection to the Motion to Assume [D.I.
202] (the “Objection”);

 

WHEREAS, on August 23, 2019, the Debtors filed a Reply [D.I. 211] to the
Objection and in further support of the Motion to Assume;

 

WHEREAS, following good faith discussions, the Parties agreed to resolve the
Objection whereby the Debtors will assume the Vaccine Agreements pursuant to
section 365 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et. seq. (as
amended, the “Bankruptcy Code”), pay the MSK Cure Amount and thereafter assign
the Vaccine Agreements to MSK; provided, however, as further set forth herein,
the Debtors’ Retained Revenue Share (as defined herein) shall not be assigned or
otherwise transferred to MSK, and the Debtors’ contractual right to receive the
Debtors’ Retained Revenue Share shall remain property of the Debtors’ estates,
and shall be freely assignable by the Debtors (and the Parties hereto agree to
such assignment without objection), including to any of the Debtors’ assignees
or designees, or a plan administrator, liquidating trust, or post-effective date
debtor established pursuant to a plan confirmed by the Debtors, and will not be
affected, altered, or impaired by this Agreement; and

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Parties do hereby agree
as follows:

 

1.            Definitions.

 

(a)Capitalized terms, not otherwise defined herein, shall have the meanings
ascribed to them in the Y-mAbs Sublicense.

 

2.             Assumption and Assignment of Vaccine Agreements.

 

(a)          Effective as of the date (the “Effective Date”) the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) enters an
order approving this Agreement, the Parties agree that the Vaccine Agreements
will be assumed by the Debtors, pursuant to section 365 of the Bankruptcy Code
and shall concurrently be deemed assigned by the Debtors to MSK with no other
instrument necessary to effectuate such assignment, but as amended by this
Agreement; provided, however, that notwithstanding such assignment or anything
in this Agreement to the contrary, the Debtors will retain their contractual
rights pursuant to Section 3.3 of the Y-mAbs Sublicense (as such Section is
amended by this Agreement as set forth in Section 2(c) below) (such Section 3.3
as amended hereby, “Amended 3.3(a)”, the Debtors’ entitlement thereunder, the
“Debtors’ Retained Revenue Share”, and MSK’s entitlement thereunder, the “MSK
Revenue Share”).

 



2

 

 

(b)          The Debtors shall be deemed third party beneficiaries of Amended
3.3(a) with a direct right against Y-mAbs to seek to enforce and collect the
Debtors’ Retained Revenue Share. None of MSK, Y-mAbs or any of their respective
successors in interest shall amend, waive, alter, terminate or replace Amended
3.3(a) in a manner that adversely affects the Debtors’ right to collect and
receive the Debtors’ Retained Revenue Share. Notwithstanding any provision of
this Agreement or the Vaccine Agreements to the contrary, MSK and Y-mAbs
acknowledge and agree that, following the sale of a Priority Review Voucher by
Y-mAbs, the Debtors are entitled to be paid the Debtors’ Retained Revenue Share
and that nothing in this Agreement or the transactions contemplated hereby
prejudices, waives or otherwise impairs that right (including, without
limitation, the Debtors having already filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code).

 

(c)          As of the Effective Date, Section 3.3(a) of the Y-mAbs Sublicense
is hereby deleted in its entirety and replaced with the following language:

 

“(a) In partial consideration for the rights granted to YmAbs under this
Agreement, YmAbs shall pay (i) MabVax a one-time amount equal to fifteen percent
(15%) of Net Income for the sale by YmAbs of one Priority Review Voucher and
(ii) SKI a one-time amount equal to five percent (5%) of Net Income for the sale
by YmAbs of such Priority Review Voucher. Such amounts will be paid to MabVax
and SKI within thirty (30) days after YmAbs’ receipt of the Net Income from the
sale of such Priority Review Voucher.”

 

(d)          The purpose of the Amended 3.3(a) is to enable Y-mAbs to pay the
MSK Revenue Share directly to MSK. The Parties acknowledge and agree that the
Debtors’ Retained Revenue Share and the MSK Revenue Share established under
Amended 3.3(a) results in both the Debtors and MSK receiving the same amount
they would have received prior to Amended 3.3(a) after accounting for the
Debtors’ prior obligation to remit the Initial MSK Revenue Share to MSK. For the
avoidance of doubt, the Debtors no longer will have any obligation to pay the
Initial MSK Revenue Share (subject to Section 4), and neither the Debtors’
Retained Revenue Share nor the MSK Revenue Share shall reduce or increase the
“Net Income” distributable to the Debtors by Y-mAbs in Amended 3.3(a).

 

(e)          Each of MSK and Y-mAbs further represent and warrant, severally and
not jointly, that following the Effective Date they each agree to be bound by
this Agreement and shall not take any action or fail to take any action that in
any way modifies, alters or impairs the right of Debtors’ or Debtors’ assigns to
receive and collect the Debtors’ Retained Revenue Share without the prior
written consent of the Debtors.

 

(f)           Y-mAbs shall use commercially reasonable efforts to obtain and
sell a Priority Review Voucher, and will notify the Debtors within five (5)
business days if it obtains a Priority Review Voucher and within five (5)
business days if its sells a Priority Review Voucher. Such notice will be given
via electronic mail to dhansen@mabvax.com and leonhardt@teamrosner.com, or such
other email addresses as the Debtors may later designate in writing.

 



3

 

 

(g)          Y-mAbs will provide an update on the progress of obtaining and/or
selling a Priority Review Voucher upon request of MSK or the Debtors;

 

(h)          Nothing set forth in this Agreement shall affect, be deemed to
affect, or otherwise prejudice the Debtors’ right to receive and collect the
Debtors’ Retained Revenue Share or MSK’s right to receive and collect the MSK
Revenue Share.

 

(i)           For the avoidance of doubt, this Agreement shall not be
interpreted or deemed as a rejection or termination of any of the Vaccine
Agreements.

 

(j)           For the avoidance of doubt: (x) as of and following the Effective
Date, in no event shall MSK’s obligations to Y-mAbs under the Y-mAbs Sublicense
exceed MSK’s obligations to Debtors under the MSK License (as amended by the
Side Agreement) as existed immediately prior to the Effective Date; (y) Y-mAbs
shall be obligated and liable for any and all amounts payable to MSK by Y-mAbs
under the Side Agreement; and (z) no provision of this Agreement shall be
interpreted to (A) expand the rights of or (B) reduce the obligations of Y-mAbs
under the Y-mAbs Sublicense.

 

3.             Related Agreements.

 

(a)          Within five (5) business days after the Effective Date, the Debtors
shall pay MSK the MSK Cure Amount which cures all existing defaults under the
Vaccine Agreements. Y-mAbs agrees that to its knowledge no other amounts are due
or owing to it by the Debtors under the Y-mAbs Sublicense Agreement.

 

(b)          MSK agrees that, other than the MSK Cure Amount, the Debtors do not
owe any other or further amounts to MSK under the Vaccine Agreements including,
without limitation, any patent costs, and MSK and Y-mAbs agree that the Debtors
(and their assigns solely by virtue of such assignment) will have no further
obligations or liabilities under the Vaccine Agreements to MSK or Y-mAbs
including, without limitation, any patent costs.

 

(c)          Notwithstanding any provision in the Vaccine Agreements to the
contrary, the Debtors’ right to receive and collect the Debtors’ Retained
Revenue Share shall not be affected by the Debtors’ bankruptcy cases, the Sale,
a conversion of the Debtors’ bankruptcy cases to cases under chapter 7 (in which
case the chapter 7 trustee will succeed to such right) or any plan confirmed by
the Debtors that transfers the Debtors’ assets to the Debtors’ assignees or
designees, or a plan administrator, liquidating trust, or post-effective date
debtor. Further, MSK and Y-mAbs expressly agree that the Debtors are authorized
to transfer and assign their right to receive and collect the Debtors’ Retained
Revenue Share to the Debtors’ assignees or designees, or a plan administrator,
liquidating trust, or post-effective date debtor pursuant to a confirmed plan.

 



4

 

 

(d)           From and after the Effective Date, the Debtors (and their assigns
solely by virtue of such assignment) shall not be liable or in any way obligated
to MSK or Y-mAbs for continued use by Y-mAbs of the Patent Rights or any other
matter licensed under the Vaccine Agreements.

 

(e)           Y-mAbs acknowledges and agrees that MSK shall have no liability or
obligation hereunder or under any of the Vaccine Agreements for any breach or
default by the Debtors or their assigns under the Vaccine Agreements existing or
occurring on or prior to the Effective Date.

 

(f)            Y-mAbs agrees that it shall reimburse the Debtors for their
respective reasonable, documented out-of-pocket fees and expenses (including
reasonable attorney’s fees) incurred in connection with the negotiation and
execution of this Agreement. Any such reimbursement by Y-mAbs hereunder shall be
capped at $50,000. The afore-mentioned reimbursement shall be paid by Y-mAbs
within five (5) business days after the Effective Date at the direction of the
Debtors.

 

4.             Agreement Regarding Revenue Share. The Debtors agree that if
Y-mAbs pays the MSK Revenue Share to the Debtors in error, the Debtors will
immediately remit the entire amount to MSK (or its assign) without further
notice to or authorization from the Bankruptcy Court. MSK agrees that if Y-mAbs
pays the Debtors’ Retained Revenue Share to MSK in error, MSK will immediately
remit the entire amount to the Debtors (or their assigns).

 

5.             Releases. On the Effective Date, MSK and Y-mAbs, on the one hand,
and the Debtors, on the other hand, in respect of the mutual promises and other
consideration recited in this Agreement, hereby release each other and their
respective predecessors in interest, successors, shareholders, directors,
officers, employees, agents, attorneys and assigns of any and all obligations,
claims, and demands of any kind whatsoever, at law or in equity, direct or
indirect, known or unknown, discovered or undiscovered, arising out of, by
reason of, or relating in any way whatsoever to the Vaccine Agreements, except
that the obligations arising out of this Agreement are not released; provided,
however, that the foregoing shall not relieve Y-mAbs of its obligation to pay
either the Debtors’ Retained Revenue Share or the MSK Revenue Share. For the
avoidance of doubt, the foregoing does not release any obligations between and
among MSK and Y-mAbs under the Vaccine Agreements or this Agreement, or any
obligations between MSK and the Debtors created by, arising out of or related to
the Assumption and Assignment of BII Agreements [D.I. 138].

 

6.             Further Assurances. Each of the Parties covenants and agrees, at
its own expense, to execute and deliver, at the request of another party hereto,
such further instruments of transfer and assignment and to take such other
action as such other party may reasonably request to more effectively consummate
the settlement, assumption and assignment contemplated by this Agreement.

 

7.             Choice of Law. This Agreement shall be governed by the laws of
the State of New York without regard to choice of law principles.

 



5

 

 

8.             Successors and Assigns. As of the Effective Date, the terms of
this Agreement shall inure to and be binding upon the parties hereto and their
respective successors and assigns, including the Debtors’ assignees or
designees, or a plan administrator, liquidating trust, or post-effective date
debtor liquidating trustee appointed pursuant to a plan confirmed by the
Debtors.

 

9.             Entire Agreement. This Agreement supersedes all previous
agreements among the Parties and contains the entire understanding and agreement
between the Parties with respect to the subject matter hereof and cannot be
amended, modified or supplemented in any respect except by subsequent written
agreement entered into by all Parties.

 

10.           Severability. In the event that any provision of this Agreement is
held to be unenforceable, then such enforceability shall in no way affect the
other terms and provisions of this Agreement, which shall remain in full force
and effect.

 

11.           Retention of Bankruptcy Court Jurisdiction. The Bankruptcy Court
shall retain exclusive jurisdiction over any disputes or other matters arising
under or otherwise relating to this Agreement, and the Parties submit to the
jurisdiction of the Bankruptcy Court to resolve any disputes under this
Agreement.

 

12.           Miscellaneous. Each Party has consulted with counsel, or had an
opportunity to consult with counsel, regarding the terms of this Agreement. It
is acknowledged that each Party has participated in and jointly consented to the
drafting of this Agreement and that any claimed ambiguity shall not be construed
for or against either Party on account of such drafting.

 

13.           Warranty of Authority. The undersigned persons represent and
warrant that they have full authority to execute this Agreement on behalf of the
respective parties and that the respective parties have full knowledge of and
have consented to this Agreement.

 

14.           Counterparts. This Agreement may be executed in counterparts, any
of which may be transmitted by facsimile or email, and each of which shall be
deemed an original.

 

15.           Effectiveness. The provisions of this Agreement shall become
effective as of the Effective Date. If the Effective Date does not occur by
December 20, 2019, this Agreement shall become null and void.

 



6

 

 

16.           Confidentiality.

 

(a)           Each of the Parties undertakes to treat as strictly confidential
all information that it receives from another Party relating to its business
affairs (“Confidential Information”). Each of the Parties may disclose any of
the other Parties’ Confidential Information to its employees, directors, agents,
affiliates, or third party contractors, potential or actual investors, acquirers
or collaborators, and advisors (“Representatives”); provided that such
Representatives have a need to know the Confidential Information in order to
carry out this Agreement and are under a written obligation to safeguard the
Confidential Information prior to disclosure. This duty of confidentiality shall
not include Confidential Information that is already in the public domain, which
enters the public domain for reasons beyond the relevant Party’s control, or
which must be disclosed under a statutory obligation (provide the disclosing
Party uses reasonable efforts to seek confidential treatment thereof where
available). This duty of confidentiality shall survive any expiration or
termination of the MSK License or the Y-mAbs Sublicense for five (5) years.
Notwithstanding the foregoing, the Parties (or their successors) are authorized
to file this Agreement with the Bankruptcy Court to have it approved or
enforced.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the Parties have executed this Settlement and Assumption and
Assignment of MSK License and Y-mAbs Sublicense as of the date first above
written.

 

MabVax Therapeutics Holdings, Inc.    MabVax Therapeutics, Inc.  Y-mAbs
Therapeutics, Inc.      By: /s/ J. David Hansen  By: /s/ Thomas Gad Name: J.
David Hansen  Name: Thomas Gad Title: Executive Chairman  Title: Chairman,
President

 

 

  Sloan Kettering Institute for Cancer Research     By: /s/ Eric M. Cottington  
Name: Eric M. Cottington, Ph.D.   Title: Senior Vice President, Research
&Technology Management

 





 